PER CURIAM.
Otis Eugene Russell appeals judgments and sentences in Case No. 96-163 after he admitted to a violation of his probation and in Case No. 97-34 after a jury trial. The public defender has filed an Anders brief that suggests that a certain assessment of costs was improper. We decline to reach this issue, finding it was not properly preserved for appeal. Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998)(en banc).
In Case No. 97-34, Russell was convicted of battery on count II and was sentenced pursuant to a “Disposition Memorandum.” This document, however, fails to reflect that the court granted a judgment of acquittal as to the felony charged in count I. Accordingly, while we affirm the judgment and sentence, we remand with directions to enter a corrected sentencing document which properly memorializes the outcome of the trial proceedings.
Affirmed; remanded with directions.
JOANOS, KAHN and WEBSTER, JJ., concur.